 Case 17-02507            Doc 67       Filed 05/10/19 Entered 05/10/19 13:19:38                        Desc Main
                                          Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: EDGAR F CONTRERAS                                                ) Case No. 17 B 02507
    DELIA B CIRUELAS                                                 )
                                                             Debtors ) Chapter 13
                                                                     )
                                                                     ) Judge: JACK B SCHMETTERER

                                              NOTICE OF MOTION


 EDGAR F CONTRERAS                                                    GEORGE KASIOS LTD
 DELIA B CIRUELAS                                                     via Clerk's ECF noticing procedures
 4442 W GUNNISON ST #1
 CHICAGO, IL 60630

   Please take notice that on June 19, 2019 at 10:00 am my designee or I will appear before the Honorable Judge
   JACK B SCHMETTERER at 219 South Dearborn Courtroom 682, Chicago, IL and present the motion set
   forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on May 10,
   2019.

                                                                         /s/ Tom Vaughn

                TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS


 Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
 support thereof states:

 1.    On January 28, 2017 the Debtors filed a petition and plan under Chapter 13 of Title 11 U.S.C.

 2.    The debtor's plan was confirmed on April 05, 2017.

       A summary of the debtor's plan follows:


       Monthly Payment $611.00                                Last Payment Received: 02/12/2019


       Amount Paid $10,305.00                                 Amount Delinquent $1,919.00




 WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to the
 term of a confirmed plan, pursuant to § 1307 (c) (6).


                                                                       Respectfully submitted,
 TOM VAUGHN
 CHAPTER 13 TRUSTEE                                                    /s/ Tom Vaughn
 55 E. Monroe Street, Suite 3850
 Chicago, IL 60603
 (312) 294-5900
